Citation Nr: 1603611	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-38 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include on a secondary basis.

3.  Entitlement to service connection for otitis media.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability.

5.  Entitlement to a rating in excess of 10 percent for alopecia areata.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from March 1975 to April 1987. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

When the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in December 2007, she requested a travel Board hearing before the Board.  In subsequent submissions dated in August 2014, March 2015 and October 2015, the Veteran requested a videoconference hearing in lieu of the travel Board hearing.  In an October 2015 Supplemental Statement of the Case, the RO acknowledged the Veteran's request for a videoconference hearing before the Board.

An October 2015 letter informed the Veteran that a travel Board hearing was scheduled for November 2015.  In a November 2015 letter, the Veteran's attorney reminded the RO that she had requested a videoconference hearing.  He also requested that the hearing be rescheduled for a later date due to the illness of his paralegal.  

The RO did not reschedule the November 2015 travel Board hearing; and, the Veteran failed to report for the hearing.

Thus, after reviewing the Veteran's request, the Board has determined that good cause existed for her failure to appear for the scheduled hearing.  See 38 C.F.R. § 20.702(c)(2) (2015).  The Board has further determined that the Veteran should therefore be scheduled for another Board hearing.  See 38 C.F.R. § 20.702(d) (2015).  Because the Board may not proceed with an adjudication of the Veteran's claims without affording her an opportunity for such a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2014) and 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of her appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




